Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 1/15/2020.  In virtue of this communication, claims 1-18 are currently presented in the instant application.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claims 1, 16, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claim 1, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations training a second convolutional neural network of the computing device using the eye image and the class of the eye image to extract an iris feature vector; and predicting, by the computing device, the blood glucose level of the user based on the iris feature vector, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 16, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations training a second convolutional neural network to extract an iris feature vector from the augmented dataset; and training a regression module by using the iris feature vector to obtain a prediction of the blood glucose level, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
Claims 2-15, 17, 18 are allowable based on their dependency on claims 1, 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645